                                          Case 4:20-mj-70327-MAG Document 10 Filed 05/18/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         UNITED STATES OF AMERICA,
                                  10                                                        Case No. 20-mj-70327-MAG-1 (RS)
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER LIFTING STAY AND
                                  12                                                        AFFIRMING RELEASE ORDER
Northern District of California
 United States District Court




                                         GABRIEL GONZALES,
                                  13
                                                        Defendant.
                                  14

                                  15          On May 15, 2020, a magistrate judge authorized the pre-trial release of defendant Gabriel

                                  16   Gonzales. The release order included numerous conditions including that Gonzales reside on

                                  17   lockdown, subject to location monitoring, at his mother’s home. Gonzales was ordered to have “no

                                  18   contact whatsoever” with his wife “unless legally required,” participate in drug treatment and

                                  19   counseling, and participate in mental health counseling. His mother signed his bond and was one

                                  20   of two viable sureties recommended by Pretrial Services, who recommended his release. The

                                  21   magistrate judge’s release order was briefly stayed so the government could appeal it.

                                  22          Based on an independent review of the record, and the additional briefing provided, the

                                  23   government has shown neither by a preponderance of the evidence that Gonzales is a flight risk

                                  24   nor by clear and convincing evidence that Gonzales is a danger to the community. See 18 U.S.C. §

                                  25   3142(g); United States v. Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990). In particular, Gonzales has

                                  26   significant ties to the Bay Area and no ties outside it. He will reside with his mother, and also has

                                  27   an aunt (who was willing to provide surety), brother, and minor children in the area. His only prior

                                  28   conviction is for a single misdemeanor, fifteen years ago. He suffers from serious, long-term
                                          Case 4:20-mj-70327-MAG Document 10 Filed 05/18/20 Page 2 of 2




                                   1   illness which has resulted in several recent trips to the emergency room. Furthermore, while the

                                   2   incident involving Gonzales’s wife which led to his arrest causes concern, he was released only

                                   3   subject to numerous conditions, detailed above, which sufficiently control for that risk.

                                   4          The magistrate judge’s release order is thus affirmed, and Gonzales shall be released from

                                   5   custody, subject to the conditions above, forthwith. The prior stay of the magistrate judge’s release

                                   6   order is lifted effective immediately.

                                   7

                                   8   IT IS SO ORDERED.

                                   9

                                  10   Dated: May 18, 2020

                                  11                                                   ______________________________________
                                                                                       __
                                                                                        _____________  _________________
                                                                                                       __              ____
                                                                                                                         _ ______
                                                                                       RICHARD SEEBORG
                                  12                                                   United
                                                                                       U  it d States
                                                                                               St t DiDistrict
                                                                                                          t i t JJudge
                                                                                                                   d
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                                                  ORDER
                                                                                                            CASE NO.   20-mj-70327-MAG-1
                                                                                         2
